Exhibit 10.2 Neither this security nor the securities for which this security is exercisable have been registered with the Securities and Exchange Commission or the securities commission of any state in reliance upon an exemption from registration under the Securities Act of 1933, as amended (the “Securities Act”), and, accordingly, may not be offered or sold except pursuant to an effective registration statement under the Securities Act or pursuant to an available exemption from, or in a transaction not subject to, the registration requirements of the Securities Act and in accordance with applicable state securities laws as evidenced by a legal opinion of counsel to the transferor to such effect, the substance of which shall be reasonably acceptable to the Company.This security and the securities issuable upon exercise of this security may be pledged in connection with a bona fide margin account or other loan secured by such securities to the extent permitted by applicable law. Common Stock Purchase Warrant ICONIC BRANDS, INC. Class I Warrant Shares: Issue Date: Exercise Price (subject to adjustment herein):$1.00 This Common Stock Purchase Warrant (the “Warrant”) certifies that, for value received, DOUBLE U FUND Ltd. (the “Holder”) is entitled, upon the terms and subject to the limitations on exercise and the conditions hereinafter set forth, at any time on or after the date hereof (the “Initial Exercise Date”) and on or prior to the close of business on the five year anniversary of the Initial Exercise Date (the “Termination Date”) but not thereafter, to subscribe for and purchase from ICONIC BRANDS, INC., a Nevada corporation (the “Company”), up to One Million (1,000,000) shares (the “Warrant Shares”) of common stock of the Company (the “Common Stock”).The purchase price (the “Purchase Price”) of one share of Common Stock under this Warrant shall be equal to the Exercise Price, as defined in Section 2.2. 1.Definitions.
